IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


ANTHONY JOHNSON,                           : No. 86 EM 2015
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS,                     :
PHILADELPHIA COUNTY, CRIMINAL              :
DIV., JUDGE WILLIAM J. MAZZOLA ET          :
AL.,                                       :

                     Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2015, the Application to Invoke

Extraordinary Jurisdiction is DISMISSED. See Commonwealth v. Reid, 642 A.2d 453

(Pa. 1994) (explaining that hybrid representation is not permitted). The Prothonotary is

DIRECTED to forward the filing to counsel of record and to strike the name of the jurist

from the caption.